Citation Nr: 0017179	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-01 985A	)	DATE
	)
	)


THE ISSUE

Whether the moving party has complied with the requirements 
for pleading clear and unmistakable error in the failure of 
an unidentified decision of the Board of Veterans' Appeals to 
award a total disability rating effective March 1977.


REPRESENTATION

Moving Party Represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
April 1973 to May 1975.

2.  The veteran's May 1999 motion for reconsideration does 
not include the date of the Board of Veterans' Appeals 
decision or decisions to which it relates.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error (CUE) have 
not been met, the motion must be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based 
on clear and unmistakable error must be 
in writing, and must be signed by the 
moving party or that party's 
representative.  The motion must include 
the name of the veteran; the name of the 
moving party if other than the veteran; 
the applicable Department of Veterans 
Affairs file number; and the date of the 
Board of Veterans' Appeals decision to 
which the motion relates.  If the 
applicable decision involved more than 
one issue on appeal, the motion must 
identify the specific issue, or issues, 
to which the motion pertains.  Motions 
which fail to comply with the 
requirements set forth in this paragraph 
shall be dismissed without prejudice to 
refiling under this subpart.

38 C.F.R. § 20.1404(a) (1999).

The veteran filed a motion for reconsideration in May 1999 
with an attached statement by his representative.  He moved 
that "all previous decision[s] be reconsidered."  The 
motion seeks review of the entire history of the case and 
assignment of a total rating since March 1977.  The Board 
has reviewed the disability rating of service-connected 
schizophrenia numerous times over the years, repeatedly on 
the issue of the schedular rating to which the veteran was 
entitled, and most recently on the issue of the effective 
date of a 100 percent schedular rating.  The veteran's 
motion makes no reference to any BVA decision by date.  The 
general request to review all decisions does not identify 
the Board decision to which the motion relates.  It also 
fails to identify the issue to which the motion pertains.  
Consideration of the rating assigned and the effective date 
of its assignment are not identical issues.  The Board 
cannot discern the issue or issues to which his motion 
pertains, or determine whether valid errors are alleged, 
from a general application for review of all decisions.

In August 1994, the veteran first filed a document with a VA 
regional office (RO) seeking review of his whole claims 
folder and award of a total rating effective from the date 
of an award of Social Security benefits.  In December 1996 
he first filed with the RO the document later filed with the 
Board in May 1999 as a motion for revision of a Board 
decision on the basis of alleged CUE.  In November 1997, the 
veteran filed the document with the Board, and the Vice-
Chairman of the Board construed it as a motion for 
reconsideration of the Board's decision of May 18, 1993, 
which he denied.

The Board informed the veteran in April 1998 that the Board 
construed his motion for reconsideration as a motion for 
revision of a Board decision on the basis of CUE and would 
consider it on that basis upon promulgation of regulations 
governing such motions.  In April 1999, the Board wrote to 
the veteran informing him that despite the April 1998 
information, the Board would not consider his motion for 
reconsideration to be a motion alleging clear and 
unmistakable error, because of the complexity of the new law 
and regulations and because denial of a motion would bar any 
future motion from consideration.  Rather, the Board 
provided the veteran a copy of the new regulations governing 
motions alleging CUE in a prior Board decision, including 
the rules for filing.  The Board advised the veteran to 
obtain representation to pursue a motion of CUE if he chose 
to do so.

Motions for reconsideration are reviewed under separate 
regulations than are motions for revision of previous Board 
decisions on allegations of clear and unmistakable error.  
Cf., 38 C.F.R. § 20.1001(c) and 38 C.F.R. § 20.1402 (1999).  
Therefore, it is irrelevant to the instant motion for 
revision in the basis of alleged CUE that the Chairman 
construed the motion for reconsideration as pertaining to a 
specific Board decision even though that decision was not 
identified in the language of the motion.

Motions alleging CUE are subject to very specific rules for 
what the moving party must do to prevail.  See generally, 
38 C.F.R. Part 20, Subpart O (1999).  In review of such 
motions, only the evidence of record and the law in force 
when the Board made the decision charged with CUE is 
considered.  38 C.F.R. § 20.1403(b) (1999).  No new evidence 
is considered.  38 C.F.R. § 1405(b) (1999).  Clearly, the 
record to be reviewed in ruling on a motion for revision of 
a final Board decision on the basis of alleged CUE will 
depend on which decision or decisions come under review.  By 
understanding this, the moving party can understand that it 
is necessary to identify specifically the Board decision or 
decisions alleged to contain CUE if the Board is to rule on 
the motion.  By understanding that a motion for revision of 
a prior final Board decision on the basis of alleged CUE 
must contain clear statements of the errors of fact or law 
based on which the moving party seeks revision of a past 
decision, it is obvious that a specific error cannot be 
identified without identifying the decision containing the 
error.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (1999), the 
motion is dismissed without prejudice.



ORDER

The motion is dismissed without prejudice to refiling.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (1999) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (1999).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.



